Citation Nr: 1550062	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to November 22, 2013, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent, prior to November 22, 2013, and in excess of  40 percent thereafter for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty, including from October 1991 to October 1993 and from January 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  At that time, the RO granted service connection for PTSD, with a 30 percent disability rating, and 20 percent for fibromyalgia, with both ratings effective January 14, 2010.  This matter is currently under the jurisdiction of the RO in Waco, Texas.

In a January 2014 rating decision, the Waco RO granted a 40 percent disability rating for fibromyalgia (effective November 22, 2013) and a 50 percent disability rating for PTSD (effective November 22, 2013).  However, inasmuch as a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeals as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran's agent also made claims for earlier effective dates - for the 50 percent disability rating PTSD and the 40 percent disability rating for fibromyalgia. (April 2014 notice of disagreement).    

Moreover, the Board notes that a claim for an earlier effective date for the current ratings of 50 percent for PTSD and 40 percent for fibromyalgia (both effective from November 22, 2013) are in effect the same as the above noted ratings claims on appeal of a disability rating in excess of 30 percent for PTSD prior to November 22, 2013 and in excess of 20 percent for fibromyalgia prior to November 22, 2013.  As such, for the sake of clarity the Board is addressing these matters as stated above.  The Board notes that the Veteran is not prejudiced by this characterization since, as both the increased rating and the earlier effective date claims are effectively for the same benefit - a higher rating than the one currently in effect prior to November 22, 2013 for each disability.   

The Board notes that in September 2015, the Veteran informed VA that he would not attend his scheduled hearing before a Veterans Law Judge at the RO.  As such, no further action is necessary on this matter.  See 38 C.F.R. § 20.704(d).

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 22, 2013, the Veteran's fibromyalgia was constant, or nearly so, and manifested by widespread musculoskeletal pain and tender points.

2.  From November 22, 2013, the Veteran's fibromyalgia has been constant, or nearly so, and manifested by widespread musculoskeletal pain and tender points.


CONCLUSIONS OF LAW

1.  Prior to November 22, 2013, the criteria for the assignment of a 40 percent disability rating, and no higher, for fibromyalgia, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5025 (2015).

2.  From November 22, 2013, the criteria for the assignment of a rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5025 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his fibromyalgia, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  While the PTSD claim is being remanded, in part, to obtain more recent VA medical records and Vet Center records, the Board notes that Vet Center records are in conjunction with the Veteran's psychiatric treatment.  Furthermore, the Veteran has not indicated that additional fibromyalgia VA medical records would be relevant to his claim, especially as the records in question would generally relate to the time period that the Veteran has been in receipt of the maximum 40 percent possible.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The Veteran underwent VA examinations in August 2010 and December 2013.  Neither the Veteran nor his representative has alleged that the latter examination was inadequate for rating purposes, and the Board has considered the Veteran's statements as to any inaccuracies of the August 2010 VA examiner's report.  Therefore, the Board finds that the examination report of records are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App.  505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

III. Fibromyalgia Claim

The Veteran contends that his fibromyalgia is more severe than indicated by his 20 percent disability rating, prior to November 22, 2013, and his 40 percent disability rating thereafter.  The Board notes that the 40 percent disability rating is the maximum possible under this diagnostic code.

The Veteran's service-connected fibromyalgia is rated under Diagnostic Code 5025, fibromyalgia (fibrosis, primary fibromyalgia syndrome). 38 C.F.R. § 4.71a.   Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms. 

A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5025, a 10 percent rating is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Finally, a maximum rating of 40 percent rating is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy. 

As noted, the 40 percent rating assigned for the Veteran's fibromyalgia, from November 22, 2013, is the maximum schedular rating available under Diagnostic Code 5025.  Therefore, the Veteran may only receive a rating in excess of 40 percent under a different diagnostic code or on an extraschedular basis.  (The Board notes that the Veteran is already service-connected for PTSD, which also includes consideration of sleep disturbance, depression, and anxiety).  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided. 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping. The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate. Id.

Also, when a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20. However, the Court has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'" Suttman v. Brown, 5. Vet. App. 127, 134 (1993) (emphasis added). In Copeland v. McDonald, the Court "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy. The fact that [an] appellant has been diagnosed with two separate conditions does not change this analysis; rather, VA must...apply the DCs that specifically pertain to the listed conditions and determine the appropriate disability ratings." 27 Vet. App. 333, 337 (2015).  Accordingly, when rating a disability which has a single diagnosis with a specific listed diagnostic code, it is unnecessary to consider rating by analogy, such as in this case.

For the period prior to November 22, 2013, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 40 percent evaluation for fibromyalgia, and no higher, is warranted under Diagnostic Code 5025.  38 C.F.R. § 4.3.  This is the maximum schedular rating available under Diagnostic Code 5025. 

Specifically, during the August 2010  VA examination, the Veteran reported that he had symptoms of muscle pain of the shoulders, neck, back, hips and knees.  The examiner found no muscle weakness, atrophy, spasm, or other abnormality.  The examiner also found no joint abnormalities. However the examiner did diagnose the Veteran with polyarthralgia/fibromyalgia and noted that it resulted in increased absenteeism.  The examiner also noted that the Veteran had decreased concentration and pain.  The Veteran also reported that after sitting for at least an hour, he had to get up and move around due to pain.  The Veteran also reported that he was unable to play golf due to pain and had had to have exemptions while activated, as he was unable to complete his physical examinations.  The Veteran was able to address personal hygiene independently. 

A September 2010 letter from the Family Physicians Group documented that the Veteran was receiving medicine for treatment of fibromyalgia.  However, despite treatment, the Veteran continued to have some muscle fatigue and soreness and was unable to perform physical activity.  The private medical provider recommended that the Veteran remain sedentary until his painful symptoms resolved.  

The Veteran has also provided lay evidence as to continued pain with medication on a daily basis and missing work due to his fibromyalgia.  (November 2010 lay statement).  In the June 2013 VA Form 9, the Veteran's agent reported that the Veteran had severe musculoskeletal pain and tender points with fatigue, stiffness, daily headaches, chronic pain, anxiety attacks due to the constant pain, and flare-ups.

A December 2011 record, from the Memphis Orthopaedic Group, documented a report of chronic pain.

Although taking place after the November 22, 2013 effective date of the 40 percent rating granted by the RO, the Veteran underwent a December 2013 VA examination.  The examiner noted that the Veteran complained of widespread body pain, which required continuous medication for control.  The examiner noted findings of widespread musculoskeletal pain, stiffness, sleep disturbances, paresthesias, and headaches.  The symptoms were constant or nearly constant and often precipitated by environmental or emotional stress or overexertion, and were worse with stress.  The examiner noted tender points (trigger points) for pain at the low cervical region, as well as, on both sides of the occiput: at suboccipital muscle insertion, trapezius muscle: midpoint of upper border, supraspinatus muscle: above medial border of the scapular spine, lateral epicondyle: 2 cm distal to lateral epicondyle; and medial joint line of the knee.  There were also tender points at the right gluteal: at upper outer quadrant of buttocks and the right greater trochanter: posterior to greater trochanteric prominence.

The Board finds that the above symptomatology encompasses widespread musculoskeletal pain and tender points with associated symptoms.  Furthermore, prior to November 22, 2013, the record demonstrates credible reports of at least nearly constant pain and that the Veteran's fibromyalgia was refractory to therapy.  As such, the Board finds that prior to November 22, 2013, a 40 percent disability rating and no higher is warranted.  The Board again notes that this is the maximum rating possible under the Diagnostic Code.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected fibromyalgia.  In this regard, the Board finds that the Veteran's symptomatology associated with the disabilities are fully addressed by the rating criteria.  Specifically, the rating criteria for the fibromyalgia contemplate symptoms such as pain, tender points, fatigue, sleep disturbance, stiffness, paresthesia, headaches, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms, as well as, frequency of disorders, exacerbations, and effectiveness of therapy.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran is currently working and has not claimed that he is unable to work.  (All VA examinations of record).   As such, TDIU consideration is not warranted.

After carefully reviewing the probative medical and lay evidence of record, the Board sees no significant difference in the severity of the Veteran's fibromyalgia disability prior to and after November 22, 2013.  As such, the 40 percent rating for fibromyalgia under Diagnostic Code 5025 should be assigned throughout the entire appeal period (both prior to and from November 22, 2013).  



ORDER

Prior to November 22, 2013, a disability rating of 40 percent, and no higher, for fibromyalgia is granted, subject to the law and regulations governing the payment of monetary benefits.

From November 22, 2013, a disability rating in excess of 40 percent for fibromyalgia is denied.


REMAND

The Veteran contends that a disability rating in excess of 30 percent is warranted for his PTSD prior to November 22, 2013, and that a disability rating in excess of 50 percent is warranted thereafter.

The Veteran receives VA treatment for his PTSD through the Vet Center.  (March 2011 VA medical record).  Those records are not associated with the claims file and need to be obtained for consideration in the appeal.  Additionally, any unassociated VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any unassociated VA treatment records, as well as, ALL Vet Center records related to the Veteran's PTSD treatment.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following the obtaining of the above, the AOJ should perform any additional development it deems warranted, to possibly include obtaining a new VA examination.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


